RENDERED: JANUARY 21, 2021
                                                         TO BE PUBLISHED


                 Supreme Court of Kentucky
                                 2018-SC-0478-DG

BRYAN KEITH SIMMS,                                                 APPELLANT
EXECUTOR OF THE ESTATE
OF JOHN ROBERT SIMMS


                       ON REVIEW FROM COURT OF APPEAL
                              NO: 2017-CA-0306-DG
V.                    SCOTT CIRCUIT COURT NO: 15-CI-0339


ESTATE OF BRANDON MICHAEL BLAKE;                                   APPELLEES
MELANIE GOSSER BLAKE, INDIVIDUALLY;
MELANIE GOSSER BLAKE, CO-
ADMINISTRATOR OF THE ESTATE OF
BRANDON MICHAEL BLAKE;
DEREK BLAKE, INDIVIDUALLY; AND
DEREK BLAKE, CO-ADMINISTRATOR OF
THE ESTATE OF BRANDON MICHAEL
BLAKE AND FRED PETERS


                OPINION OF THE COURT BY JUSTICE LAMBERT

                                       AFFIRMING


      In this probate case, John Robert Simms,1 challenges the trial court’s

ruling that KRS2 391.033 and KRS 411.137 (together “Mandy Jo’s Law”)

precluded him from recovering his intestate share of the settlement proceeds


      1 John Robert Simms passed away on October 5, 2019. Bryan Keith Simms
was appointed his Executor on November 6, 2019. Bryan Keith Simms has been
substituted as Appellant in the pending appeal.

      2   Kentucky Revised Statutes.
connected with the wrongful death of his son, Brandon Michael Blake.

Simms’s assertions of error fall into three general categories. First, he asserts

that the circuit court’s failure to remove Appellees, Melanie and Derek Blake,

as co-administrators of Brandon’s estate tainted the ensuing proceedings.

Second, Simms raises a number of procedural errors concerning the standard

of proof, burden of proof, and the operation of the hearing. Finally, Simms

asserts that he should have prevailed on the merits. On this final point,

Simms raises two alternative arguments: (1) the trial court clearly erred when it

found that he “willfully abandoned” Brandon or (2) Appellees are estopped from

claiming abandonment because they asked him to stay away from Brandon.

      We conclude that the trial court correctly interpreted and applied Mandy

Jo’s Law in this case. Thus, we affirm the Court of Appeals. Further, because

the construction of Mandy Jo’s Law is a matter of first impression in this

Court, we provide guidance as to the proper procedure lower courts should

follow in such cases going forward.

                             I. FACTUAL BACKGROUND

      This dispute arises from the death of Brandon Michael Blake. Brandon

was born to John Robert Simms and Melanie Gosser (now Melanie Gosser

Blake) in August 1989. John and Melanie were not married and never

cohabitated. At the time of Brandon’s birth, Simms was married to another




                                        2
woman and did not take steps to establish a legal parental relationship with

Brandon.3

      From his birth until 1997, Brandon lived with Melanie in Louisville. And

although Simms did not seek formal visitation, he did provide some amount of

support to Melanie and spent time with Brandon on occasion.4 Simms testified

that he saw Brandon weekly when they both lived in Louisville and stated that

they often rode bikes at local parks. Melanie, in contrast, testified that Simms

rarely saw Brandon. Both parties agree that Brandon spent some amount of

time with Simms’s mother and that Simms purchased three presents for

Brandon while they lived in Louisville.

      In 1996, Simms and Melanie entered an agreed order in Jefferson Family

Court establishing Simms’s paternity. This order required Simms to pay $281

per month in child support until Brandon turned eighteen. The family court

handwrote a notation on the order indicating that the county attorney did not

object to direct payment because Simms had been supporting Brandon prior to

the entry of the order. Both parties agree that Simms never fell into arrears on

his support payments.

      The following year, Melanie and Brandon moved to Scott County so that

Melanie could be closer to her workplace in Georgetown. After the move,




      3   No father is listed on Brandon’s initial birth certificate.
      4 The parties significantly dispute the amount of support Simms provided before
1994. Simms contends that he gave Melanie money whenever she asked for it and
paid numerous living expenses. Melanie testified that he gave her a total of $300
during that period.

                                               3
Simms’s in-person interaction with Brandon effectively ceased. Both parties

agree that Simms only saw Brandon twice between 1997 and Brandon’s death

in 2015. On one occasion, Simms took Brandon to swim at his brother’s farm.

On another, Simms, Melanie, and Brandon met briefly at a rest stop on the

interstate so Simms could give Brandon a present.5 Beyond these two events,

Simms’s contact with Brandon was limited to periodic exchanges of cards and

gifts.

         Shortly after moving to Georgetown, Melanie began dating Derek Blake.

By 2000, Melanie and Derek married. At this point, Brandon took Derek’s

surname. On the petition for the name change, Melanie left the section

requesting the name of the applicant’s father blank. In the years after they

married, Derek never sought to legally adopt Brandon.

         On August 9, 2014, Brandon tragically died in an automobile accident.

At the time of his death, Brandon was twenty-four years old and had neither a

spouse nor children. Brandon did not leave a will. Shortly after his death,

Melanie, and her husband, Derek Blake, filed a probate petition in Scott

District Court seeking to be appointed co-administrators of Brandon’s estate.

On the petition, the Blakes listed Derek as Brandon’s father and heir at law.

The following day, Robert Simms, Brandon’s natural father, contacted Melanie

through counsel. Simms’s counsel, Neal Herrington, informed Melanie’s

counsel, Fred Peters, that Simms was Brandon’s natural father and that




         5   Melanie estimated that both of these visits occurred in 1998.

                                               4
Simms intended to claim his portion of any wrongful death proceeds.6 Further,

Simms’s counsel told Mr. Peters that while “we may not ultimately contest the

appointment” of Simms and Blake as co-administrators, he was concerned with

their failure to notify Simms of the proceedings and requested that he be kept

informed of the status of the wrongful death claim.

      Throughout the next several months, Mr. Peters and Mr. Herrington

exchanged several letters regarding the status of the claim. Eventually, in

February 2015, Mr. Peters informed Mr. Herrington that the parties had

reached settlement agreements in the wrongful death case. In the same letter,

however, Mr. Peters stated that KRS 411.137 precluded Simms from claiming

any portion of the proceeds because he had not been involved in Brandon’s life

in nearly two decades.

      Shortly thereafter, Melanie filed an amended probate petition naming

Simms as the natural father and herself as sole administrator. Additionally,

Melanie filed a motion seeking a hearing before the district court concerning

Simms’s claim to a portion of the wrongful death proceeds. Simms objected

and moved for the court to appoint a public administrator for the estate. He

alleged that Melanie made false statements to the court in order to deprive him



      6  Mr. Peters voluntarily withdrew as counsel for both the Estate and the Blakes
while this case was before the trial court. During the pendency of this litigation, Mr.
Peters intervened in the litigation seeking payment of his fee. The Scott Circuit
Court’s findings of facts and conclusions of law regarding Simms do not address the
claims between Mr. Peters and the Estate. As noted by the Court of Appeals, the
circuit court complied with Kentucky Rule of Civil Procedure (CR) 54.02. Thus, we
have jurisdiction over the claims ruled on by the circuit court and leave any remaining
claims to be properly adjudicated.

                                           5
of his share of the proceeds and that such statements rendered her unfit to

fairly administer the estate.7

      Simms filed a separate civil action in circuit court against Brandon’s

estate and the Blakes, both in their individual capacity and as co

administrators. The complaint alleged that the Blakes intentionally

misrepresented Derek’s relationship to Brandon in an attempt to divest Simms

of his statutorily entitled portion of the wrongful death proceeds. As such,

Simms asserted claims of breach of fiduciary duty, negligence, and fraud. In a

subsequent motion, Simms further moved for the circuit court to remove

Melanie and Derek as co-administrators of the estate. The Blakes and the

estate filed an answer and counterclaim, arguing that Mandy Jo’s Law

precluded Simms’s recovery of any portion of the settlement proceeds.8

      The circuit court refused to remove Melanie and Derek as co-

administrators because the appointment had occurred in the district court.

Under the court’s reasoning, the district court was best suited to determine

that question. Further, the circuit court ruled that the Blakes’s attorney,

Richard Rawdon, could not continue to simultaneously represent Brandon’s

estate. As such, Attorney Joseph Wright began representing the estate.




      7 Simms filed a similar motion nearly one month later. This motion
affirmatively requested that the district court remove Melanie and Blake as co-
administrators.
      8 In response to the numerous motions filed in circuit court, the district court

stayed further proceedings until the circuit court resolved of the motions before it.

                                           6
      A bench trial was held on August 8, 2016. The parties and the court

agreed prior to trial that the estate bore the burden of proof in establishing that

Mandy Jo’s Law applied. At trial, however, the estate effectively played a

passive role. The estate called various witnesses but then passed the witnesses

to Melanie’s individual counsel for questioning. Ultimately, the court

concluded that Mandy Jo’s Law foreclosed Simms from receiving any

distribution of funds from the estate or any amount of the wrongful death

proceeds.

      A divided panel of the Court of Appeals affirmed the trial court’s

judgment. The majority concluded that the trial court correctly applied KRS

411.137 and held that it barred Simms from recovering any amount of the

wrongful death settlement. This Court granted discretionary review.

                                  II. ANALYSIS

A. Mandy Jo’s Law and the related statutory framework.

      Mandy Jo’s Law, codified in both KRS 411.137 and 391.033, limits the

ability of a parent who has forgone participation in the child’s care and

upbringing from enriching themselves in the event that their child predeceases

them. Collectively, the statutes prevent a parent who has “willfully abandoned

the care and maintenance of his or her child” from maintaining a wrongful

death action for that child, from administering the child’s estate, or from

inheriting any part of the child’s estate through intestate succession. KRS

411.137 provides in pertinent part:

      (1) A parent who has willfully abandoned the care and
      maintenance of his or her child shall not have a right to maintain a
                                        7
      wrongful death action for that child and shall not have a right
      otherwise to recover for the wrongful death of that child, unless:

      (a) The abandoning parent had resumed the care and maintenance
      at least one (1) year prior to the death of the child and had
      continued the care and maintenance until the child’s death, or

       (b) The parent had been deprived of the custody of his or her child under
      an order of a court of competent jurisdiction and the parent had
      substantially complied with all orders of the court requiring
      contribution to the support of the child.

      KRS 391.033, in substantially similar language, limits the parent’s

right to administer the child’s estate and right to intestate succession.

      Mandy Jo’s Law disrupts the usual operation of both probate

proceedings and wrongful death proceedings. Ordinarily, when a person dies

intestate, the provisions of KRS Chapters 391 and 392 govern the descent of

their property. Subject to the rights of a surviving spouse, the statutory

scheme favors the decedent’s children, followed by their parents, followed by

any siblings.9 Mandy Jo’s Law removes a parent determined to have willfully

abandoned their child from the statutory calculation; it cancels out that

parent’s statutory right of intestate succession.10

      A related but distinct statute governs a parent’s right to maintain a

wrongful death action. Though the wrongful death cause of action is

constitutional in nature, the Kentucky Constitution explicitly leaves the details




      9   See KRS 391.010; KRS 391.030.
      10 KRS 391.033(2) (“Any part of a decedent child's estate prevented from passing
to a parent … shall pass through intestate succession as if that parent has failed to
survive the decedent child.”).

                                          8
to the discretion of the General Assembly.11 Under the statutory framework,

the personal representative of the decedent’s estate brings a wrongful death

claim on behalf of the “kindred of the deceased.” KRS 411.130 defines the

classes of beneficiaries and sets the order of distribution. As is relevant here, if

the decedent leaves no surviving spouse or children, any damages recovered

pass in equal shares to the decedent’s father and mother. Importantly, this

process—though shepherded by the personal representative—is separate from

the probate proceeding. Only if the decedent leaves no spouse, child, parents,

or siblings does the recovery become a part of the estate.12 In short, Mandy

Jo’s Law serves as a narrow exception to two similar, but ultimately separate,

statutory processes.


B. The trial court’s failure to remove Melanie and Derek Blake as
administrators of the estate was harmless error.

         Simms first argues that the trial court erred when it refused to remove

Melanie and Derek as co-administrators of Brandon’s estate due to their prior

false statements regarding Derek’s relation to Brandon and their adverse legal

position to Simms. In essence, Simms argues that the Blakes’ dual role as

individual litigants and co-administrators of the estate impermissibly tainted

the proceedings, led to harmful procedural errors, and shifted the burden of

proof.




         11   See Ky. Const. § 241.
         12   KRS 411.130(e).

                                          9
        A district court may remove the personal representative of an estate

where the personal representative, among other prescribed circumstances, is

“otherwise incapable to discharge the trust.”13 Generally, this provision

requires that a personal representative act in good faith and perform his or her

duties in a fair and unbiased manner.14 We have interpreted this language as

requiring removal in circumstances where the personal representative

“assumes an adverse or antagonistic position” to the estate or its possible

beneficiaries.15 Similarly, removal is warranted when an administrator

surreptitiously attempts to gain more of the estate than he or she is entitled

to.16

        Removal was clearly warranted in this case. At the very least, the Blakes

and Simms adopted adverse legal positions regarding Simms’s right to intestate

succession. The Blakes’ claim, if successful, necessarily diminishes Simms’s

inheritance and increases their own. That is a sufficient conflict of interest to

justify their removal as administrators. Yet this conclusion does not foreclose

our consideration of the issue: we must determine if this warrants a remedy.

In our view, the time in which the appointment of an impartial administrator

would be useful has passed.




        13   KRS 395.160.
        14   Karsner's Ex'r v. Monterey Christian Church, 200 S.W.2d 474 (Ky. 1947).
        Price’s Adm’r v. Price, 163 S.W.2d 463 (Ky. 1942); see also Mullins v. Mullins,
        15

212 S.W.2d 272 (Ky. 1948).
        16   Zinn's Adm'r v. Brown, 10 S.W.2d 300 (Ky. 1928).

                                             10
      As the Court of Appeals correctly noted, the role of the administrator

regarding the wrongful death settlement proceeds effectively ended after the

settlement agreements were reached. Under KRS 411.130, the personal

representative only prosecutes the action for the beneficiaries; the proceeds are

not added to the probate estate unless there are no living beneficiaries as noted

herein under the statutes. Thus, by the time that Simms challenged the

appointment of the Blakes before the district court, their role as it pertains to

the wrongful death proceeds had effectively ceased. The funds remained in

escrow. All that remained was for Melanie and Simms to litigate the Mandy

Jo’s Law issue in their individual capacities.

      Simms argues that the Blakes’ dual role affected the burden of proof and

presentation of evidence at trial. Broadly, Simms contends that allowing the

estate to take a passive role during the bench trial improperly shifted the

burden of proof to Melanie. This argument ignores, however, that a

beneficiary’s entitlement to wrongful death proceeds stems from a different

source than the probate statutes. The right to recover for wrongful death—

guaranteed under § 241 of the Kentucky Constitution and codified in KRS

411.130—belonged to Melanie and Simms in their individual capacities. In

this way, the burden of proof was properly Melanie’s in the first instance.

Thus, Melanie’s dual role did not cause irreparable procedural error before the

trial court.

      At bottom, we agree with the Court of Appeals that remanding this case

for the appointment of a new administrator would not meaningfully change the

                                        11
result. We emphasize that this conclusion depends on the specific facts and

circumstances of this case. It is essential that the administration of a probate

estate be carried out in a fair and impartial manner and without deceit. In

many cases, the failure to remove an improper administrator will constitute

reversible error. But in this case, that failure did not lead to an injustice.17

C. The trial court correctly employed the preponderance of the evidence
standard of proof.

      Simms next contends that the trial court erred in applying a

preponderance of the evidence standard of proof. The statute is silent as to the

standard of proof. Simms asserts that the court should have applied the “clear

and convincing standard” because Mandy Jo’s Law implicates parental rights.

The applicable standard of proof is a question of law and is subject to de novo

review.18

      The question of what standard of proof applies is ultimately a matter of

due process. The purpose of “a standard of proof, as the concept is embodied

in the Due Process Clause and in the realm of fact-finding, is to instruct the

factfinder concerning the degree of confidence our society thinks he should




      17   See CR 61.01, which states:
             No error in either the admission or the exclusion of evidence and no
      error or defect in any ruling or order or in anything done or omitted by the
      court or by any of the parties is ground for granting a new trial or for
      setting aside a verdict or for vacating, modifying, or otherwise disturbing
      a judgment or order, unless refusal to take such action appears to the
      court inconsistent with substantial justice. The court at every stage of the
      proceeding must disregard any error or defect in the proceeding which
      does not affect the substantial rights of the parties.
      18   See Morton v. Tipton, 569 S.W.3d 388, 396 (Ky. 2019).

                                           12
have in the correctness of factual conclusions for a particular type of

adjudication.”19 The applicable standard of proof is determined by reference to

the “risk of error inherent in the truth-finding process as applied to the

generality of cases, not the rare exceptions.”20 In the typical civil action, “proof

by a preponderance of the evidence normally determines the rights of the

parties.”21 In circumstances, where the individual interests at stake in a state

proceeding are “particularly important” and “more substantial than mere loss

of money,” application of the higher clear-and-convincing evidence standard is

proper.22 “Whether the loss threatened by a particular type of proceeding is

sufficiently grave to warrant more than average certainty on the part of the

factfinder turns on both the nature of the private interest threatened and the

permanency of the threatened loss.”23

      Based on the recognition that the care and custody of one’s child is a

fundamental right, termination of parental rights proceedings must utilize a

clear and convincing evidence standard of proof.24 Simms argues that Mandy

Jo’s Law is in effect a posthumous declaration of parental rights and, as such,

should similarly require a heightened standard of proof. We disagree.




      19Santosky v. Kramer, 455 U.S. 745, 754-55 (1982) (quoting Addington v.
Texas, 441 U.S. 418 (1979)(internal quotation marks and citations omitted)).
      20 Id. at 757 (quoting Matthews v. Eldridge, 424 U.S. 319 (1976)).
      21 Woods v. Commonwealth, 142 S.W.3d 24, 43 (Ky. 2004).
      22   Addington, 441 U.S. at 424.
      23   Santosky, 455 U.S. at 758.
      24   See id.; see also Cabinet for Human Res. v. E.S., 730 S.W.2d 929 (Ky. 1987).

                                            13
      Unlike a parent’s right to the care and custody in their children, the

question of who shall inherit what is firmly a legislative one.25 Though this

legislative power is limited by constitutional provisions, a person does not have

a constitutional right to an inheritance. Similarly, while the Kentucky

Constitution guarantees the right of kin to maintain a wrongful death cause of

action, it simultaneously empowers the General Assembly to define the

parameters of that right.26 The right to the care and custody of one’s child is

quite different: it is independently protected as a fundamental right. Thus,

Mandy Jo’s Law does not infringe on a parent’s constitutional rights. Rather, it

is a statute that alters and limits other statutory rights.

      Moreover, both the wrongful death and intestate succession statutes deal

with property rights. It is of course true that resolving a deceased relative’s

affairs or holding culpable parties accountable for their actions provides

emotional or spiritual benefits to their surviving loved ones. Yet, it is

undeniable that both statutes primarily concern the distribution of property,

specifically money.

      Other jurisdictions with similar statutes have reached similar

conclusions. For instance, North Carolina, which has a nearly identical statute




      25  See, e.g., Woods v. Crump, 142 S.W.2d 680 (Ky. 1940) (“[I]t is acknowledged
by all that it is competent for the legislative branch of the sovereignty of a state to
prescribe who may inherit the property of a deceased individual dying intestate by
appropriately enacted statutes of Descent and Distribution.”)).
      26   See Ky. Const. § 241.

                                           14
to Mandy Jo’s Law,27 employs a preponderance of the evidence standard.28

Similarly, the legislatures of both Ohio and South Carolina specify in the

statute that a preponderance standard must be used to determine

abandonment.29

      In light of the foregoing, we conclude that the rights at stake in a case

arising under Mandy Jo’s Law do not warrant a heightened standard of proof.

Accordingly, we hold that in future cases trial courts must use the

preponderance of the evidence standard when considering claims under Mandy

Jo’s Law.

D. The trial court did not clearly err in finding that Simms willfully
abandoned Brandon.

      Both KRS 391.033 and KRS 411.137 require the trial court to find that a

parent “willfully abandoned” their child. The trial court found that Simms

willfully abandoned Brandon, in spite of his continued child support payments,

because he chose to forego significant personal contact for roughly fifteen

years. We review findings of fact for clear error.30 A factual finding is not


      27   N.C. Gen. Stat. Ann. § 31A-2.
      28 See In re Estate of Lunsford, 610 S.E.2d 366, 370 (N.C. 2005) (distinguishing
termination of parental rights proceedings from actions brought under § 31A-2 due to
the heightened standard of proof required in the former). But see New Jersey Div. of
Youth & Family Servs. v. M.W., 398 N.J. Super. 266, 942 A.2d 1 (App. Div. 2007)
(employing clear and convincing evidence standard and holding that family court had
the authority to retroactively terminate mother’s parental rights to deceased child and
extinguish her right to inheritance on equitable grounds).
      29 Ohio Rev. Code Ann. §2105.10 (“The administrator has the burden of proving,
by a preponderance of the evidence that the parent abandoned the child.”); S.C. Code
Ann. §62-2-114 (“[I]f the court determines, by a preponderance of the evidence, that
the parent or parents failed to reasonably provide support for the decedent …”).
      30   CR. 52.01.

                                           15
clearly erroneous if it is supported by “evidence of substance and relevant

consequence having the fitness to induce conviction in the minds of reasonable

men.”31

      In Kimbler v. Arms, the Court of Appeals issued the only published

decision interpreting Mandy Jo’s law in Kentucky.32 Kimbler concerned a

father who was in arrearages on child support, did not know the last grade

level the child completed, and did not contribute towards the child’s funeral.

Following the settlement of their child’s wrongful death claim, the mother

sought a declaratory judgment that Mandy Jo’s Law disqualified the father

from recovering a portion of the settlement proceeds.33 The court defined

“abandon” as “neglect and refusal to perform natural and legal obligations to

care and support, withholding of parental care, presence, opportunity to

display voluntary affection and neglect to lend support and maintenance … it

means also the failure to fulfill responsibility of care, training, and guidance

during the child’s formative years.”34 Importantly, the court emphasized that

monetary support alone is only a factor in determining abandonment; courts

must also consider the nature of the parent’s involvement in their child’s

upbringing.35




      31   Owens-Corning Fiberglass Corp. v. Golightly, 976 S.W.2d 409, 414 (Ky. 1998).
      32   102 S.W.3d 517 (Ky. App. 2003).
      33 Id. at 521-522.
      34  Id. at 525.
      35  Id. at 525.
                                             16
      Based on our review of the relevant law, we conclude that Kimbler sets

out a correct analysis of Mandy Jo’s Law and adopt its holding. As the Court of

Appeals correctly noted below, there is no bright-line rule for abandonment.

Instead, a court must assess the facts and circumstances of the case at hand

to determine if the parent’s conduct demonstrated an intent to both support

the child monetarily and care for the child as a parent.36 While payment of

support is relevant, standing alone it is insufficient to preclude a finding of

abandonment.

      Here, it is undisputed that Simms paid child support for nearly eleven

years and never fell into arrears. Additionally, both parties agree that Simms

saw Brandon more frequently when he and Melanie both lived in Louisville.

And neither party disputes that Simms had not seen Brandon in person within

fifteen years of his death. Otherwise, the parties disagree significantly

regarding Simms’s involvement in Brandon’s life. Under Simms’s account, he

regularly saw Brandon when they lived in Louisville, agreed not to visit with

Brandon at Melanie’s request once they moved to Scott County, but maintained

correspondence with Brandon through gifts and letters.37 According to

Melanie, Simms sent a handful of cards and presents to Brandon shortly after



      36  This approach follows our lower courts’ definition of abandonment in the
termination of parental rights context. See, e.g., S.B.B. v. J.W.B., 304 S.W.3d 712 (Ky.
App. 2010); J.H. v. Cabinet for Human Res, 704 S.W.2d 661, 663 (Ky. App. 1985); O.S.
v. C.F., 655 S.W.2d 32, 34 (Ky. App. 1983).
      37One of Brandon’s close friends testified that Simms sent Brandon a book that
he had authored while Brandon lived in Scott County. Additionally, Simms produced
numerous cards containing Brandon’s handwriting that he received throughout the
years.

                                          17
the family moved out of Louisville, but otherwise had not spoken to him in

years.

         On the basis of the record before us and in light of the trial court’s role

as factfinder, we conclude that the trial court did not clearly err in finding that

Simms willfully abandoned Brandon. While Simms maintained his support

payments, Kimbler makes clear that support is only one factor to be

considered. Both parties admit that Simms had not seen Brandon nor had

significant interaction between 1998 and 2014. Moreover, at no time did

Simms seek visitation, formally or informally, with Brandon. Insofar as Simms

and Melanie offer opposing testimony concerning Simms’s efforts to be involved

in Brandon’s life, credibility determinations are best left to the finder of fact. In

sum, a reasonable person could conclude, on the basis of the evidence

presented, that Simms played a relatively non-existent role in Brandon’s life.

We find that the trial court did not err in finding that Simms willfully

abandoned Brandon.38

E. Equitable Estoppel does not preclude Melanie from raising Mandy Jo’s
Law as a defense.

         Finally, Simms asserts that the doctrine of equitable estoppel should bar

Melanie from claiming abandonment because she asked Simms to stay away


         Simms asserts that KRS 411.137(1)(b) permits him to recover under the
         38

wrongful death statute. That statute provides an exception to the general prohibition
in Mandy Jo’s Law when the parent lost custody pursuant to a court order but
complied with all court orders regarding support. Simms attempts to take the benefit
of the second part of the exception while ignoring the first. While it is true that he
complied with the court order requiring him to contribute to Brandon’s support, he
was not deprived of custody via a court order. Thus, KRS 411.137(1)(b) is
inapplicable.

                                           18
from Brandon and herself. Although Simms claims that the Court of Appeals

mistakenly conflated the doctrines of equitable estoppel and misrepresentation,

we hold the Court of Appeals analysis to be correct.

      The Fluke Corp. case sets out the elements of equitable estoppel in

Kentucky:

      The essential elements of equitable estoppel are: (1) conduct
      which amounts to a false representation or concealment of
      material facts, or, at least, which is calculated to convey the
      impression that the facts are otherwise than, and inconsistent
      with, those which the party subsequently attempts to assert;
      (2) the intention, or at least the expectation, that such conduct
      shall be acted upon by, or influence, the other party or other
      persons; and (3) knowledge, actual or constructive, of the real
      facts. And, broadly speaking, as related to the party claiming
      the estoppel, the essential elements are (1) lack of knowledge
      and of the means of knowledge of the truth as to the facts in
      question; (2) reliance, in good faith, upon the conduct or
      statements of the party to be estopped; and (3) action or
      inaction based thereon of such a character as to change the
      position or status of the party claiming the estoppel, to his
      injury, detriment, or prejudice.39

      Here, Simms claims that Melanie’s requests for Simms to stay away from

Brandon induced Simms to forfeit his rights to recovery. This claim fails to

demonstrate how Melanie’s requests induced him to forego a relationship with

his son, especially as Brandon had reached the age of majority and was not

under the custody and control of Melanie for several years until his death.

Simms fails to show that Melanie concealed, failed to divulge, or framed her

conduct in any way to mislead Simms. Assuming that Melanie did ask him to

stay away, Simms knew that he was Brandon’s biological father and knew that


      39   Fluke Corp. v. LeMaster, 306 S.W.3d 55, 62 (Ky. 2010).

                                           19
he could petition the court for visitation if he desired, even over Melanie’s

objection. As such, we conclude that Simms cannot establish the elements of

an equitable estoppel claim.

                                III. CONCLUSION

      In light of our review of the record and applicable law, we affirm.

      Minton, C.J.; Conley, Hughes, Keller, Lambert, and VanMeter, JJ.;

sitting. Nickell, J., not sitting. Minton, C.J., Conley, Hughes, Keller, Lambert

and VanMeter, JJ., concur.



COUNSEL FOR APPELLANT:

A. Neal Herrington
Christopher H. Morris
HARGANDON, LENIHAN & HERRINGTON, PLLC
Louisville, KY

COUNSEL FOR APPELLEES:

Joseph A. Wright
Georgetown, Kentucky
Counsel for the Estate of Brandon Michael Blake


Richard Rawdon, Jr.
Georgetown, Kentucky
Counsel for Derek and Melanie Blake


Fred E. Peters
Rhey Denniston Mills
Lexington, Kentucky




                                        20